—Order, Supreme Court, New York County (Leland DeGrasse, J.), entered August 14, 1997, which, in an action by a tenant against her landlords for personal injuries sustained in an assault that took place in her apartment, granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Assuming that it was a negligent lapse of building security for defendants to permit a tenant to use his residential apartment as an office in violation of the building’s certificate of oc*220cupancy, we agree with the motion court that, as a matter of law, it was not a normal or foreseeable consequence of such negligence that the tenant would employ a bookkeeper who would burglarize and assault another tenant in the building (see, Derdiarian v Felix Contr. Corp., 51 NY2d 308, 315-316). Concur — Nardelli, J. P., Tom, Andrias and Saxe, JJ.